Citation Nr: 1707337	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1992 and additional U.S. Army Reserve service from March 1993 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims of service connection for a back disability (which was characterized as back pain with bilateral peripheral neuropathy and radicular pain and numbness) and for a bilateral hip disability (which was characterized as osteoarthritis of both hips).  The Veteran disagreed with this decision in February 2009.  He perfected a timely appeal in August 2009.  A Travel Board hearing was held at the RO in May 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2014 and in March 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its February 2014 remand, the Board directed that the AOJ obtain the Veteran's updated treatment records, his Social Security Administration (SSA) records, additional service records, and to schedule him for examinations to determine the nature and etiology of his back and bilateral hip disabilities.  The requested records subsequently were associated with the claims file and the examinations occurred in April 2014.  In its March 2016 remand, the Board directed that the AOJ schedule the Veteran for examinations to determine the nature and etiology of his back and bilateral hip disabilities.  The requested examinations occurred in June 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's current back and bilateral hip disabilities are not related to active service or any incident of service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service nor may arthritis of the back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  A bilateral hip disability was not incurred in or aggravated by active service nor may arthritis of the bilateral hips be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in April 2008 and in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete SSA records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a back disability and a bilateral hip disability during active service.  He specifically contends that he injured both his back and hips as a result of an in-service fall and experienced continuous back and bilateral hip disabilities since his service separation.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims to the extent that they include claims for arthritis of the back and bilateral hips.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a back disability and for a bilateral hip disability.  The Veteran contends that he incurred disabilities of the back and bilateral hips during active service, specifically as a result of an in-service fall which injured his back and hips.  He also contends that he experienced continuous back and bilateral hip disabilities since service.  He finally contends that his current back and bilateral hip disabilities are related to service.  The record evidence does not support the Veteran's assertions regarding in-service incurrence, a continuity of symptomatology since service separation, and a nexus between any current back or bilateral hip disabilities and active service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in June 1978, clinical evaluation was normal.  He denied all relevant pre-service medical history.

On outpatient treatment in October 1978, the Veteran complained of a splinter in the left lower quadrant of the abdomen.  The Veteran reported getting this splinter "while pole climbing in class."  Physical examination showed a superficial splinter in the left lower quadrant of the abdomen 2 inches from the mid-sagittal.  The assessment was superficial splinter.  The in-service clinician incised the wound, removed the splinter, dressed the wound, and returned the Veteran to duty.

On outpatient treatment in October 1990, the Veteran complained of increased low back pain for the previous 11/2 years.  He denied any history of trauma.  Running increased his pain.  Objective examination showed full trunk range of motion, normal sacroiliac joints, tender lumbosacral paravertebral muscles, and increased muscle tone.  X-rays of the lumbosacral spine were within normal limits.  The assessment was lumbosacral strain.

A U.S. Army Reserves periodic physical examination in November 1995 showed that clinical evaluation of the Veteran was normal.

The post-service evidence also does not support granting the Veteran's service connection claims for a back disability or for a bilateral hip disability.  It shows instead that, although he has been diagnosed as having and treated for back and bilateral hip disabilities since his service separation, neither of these disabilities is related to active service.  For example, on private outpatient treatment in August 2006 with C.G., M.D., the Veteran's complaints included low back and bilateral hip pain.  A history of a dull low back pain for the previous 2-3 years "which at times becomes sharp and severe" was noted.  The Veteran's low back pain radiated in to his buttocks and hips, left more than right.  He reported low back pain and stiffness "after any prolonged sitting, driving, and first thing in the morning."  He experienced numbness into the bilateral calf musculature "but more so in the left."  Physical examination showed an ability to walk on his heels and toes without difficulty, no lumbosacral spine tenderness, and a greatly decreased range of motion with internal and external rotation of both hips, left greater than right, with pain into the groin and thigh, 5/5 muscle strength, intact sensation, +1 symmetrical deep tendon reflexes at the knees and ankles, and negative straight leg raising.  X-rays showed severe osteoarthritis of the hips, left greater than right.  X-rays of the lumbosacral spine showed short pedicles.  The impression was low back pain with hip arthrosis, left "more problematic than" right.

On private outpatient treatment with M.E.M., M.D., in September 2006, the Veteran's complaints included low back pain.  Dr. M.E.M. stated that there were severe degenerative changes in both hips.

On private outpatient treatment with Dr. C.G., later in September 2006, the Veteran complained of back and lower extremity pain.  The Veteran's symptoms were unchanged.  An magnetic resonance imaging (MRI) scan showed a developmentally narrow canal at L2-4 resulting in stenosis with essentially normal disks.  The impression was severe osteoarthritis involving the left hip which restricted hip motion and developmental stenosis at L2-4 levels.

In November 2007, the Veteran's complaints included back and bilateral lower extremity pain and numbness.  His ambulation was limited significantly because of radiating pain of the bilateral lower extremities.  Physical examination showed markedly reduced and painful bilateral hip range of motion, painful straight leg raising on the right, and negative straight leg raising on the left.  A prior MRI scan showed significant stenosis at L2-4 due to an anatomically narrow canal.  X-rays showed severe bilateral hip arthrosis.  The impressions included lumbar stenosis L2-4 and bilateral hip osteoarthritis.

The Veteran's VA outpatient treatment records show ongoing treatment for a variety of back and bilateral hip problems beginning in approximately 2008.

The Board notes that, because it previously found a January 2012 VA spine examination to be inadequate for VA adjudication purposes in the February 2014 remand, this examination was not relied upon in adjudicating the Veteran's currently appealed claim of service connection for a back disability.

In a January 2013 letter, a VA clinician stated that the Veteran's MRI showed that he had advanced arthritis in his low back, worse at L2-4, with mild to moderate canal stenosis, severe stenosis with moderate compression at the right L3 nerve root, and mild compression of the right L5 nerve root.  In a June 2013 letter, a different VA clinician stated that the Veteran was being treated for right hip joint replacement, chronic low back pain, hip arthralgia, and osteoarthritis.  

The Veteran testified at his May 2013 Board hearing that his in-service duties included running cables and climbing utility poles.  See Board hearing transcript dated May 6, 2013, at pp. 4.  He also testified that he injured his back during basic training.  Id., at pp. 5.  

The Veteran's SSA records, received by VA in March 2014, show that he is receiving Social Security disability benefits due to osteoarthritis and back disorders.

In an April 2014 letter, a VA physician stated that he was treating the Veteran for hip arthralgia, chronic low back pain, and osteoarthritis.  The Veteran reported falling off of a pole while on active service in 1978 and injuring his lower back.  "There was documentation of redness in his abdominal area but the back injury itself wasn't recorded."  The Veteran also reported that he aggravated his low back pain during service with heavy lifting, running cables, and running behind trucks.  He experienced chronic low back pain since service and worsening low back pain since 2004.  The Veteran had daily back pain.  He was unable to bend, squat, or walk long distances due to back pain.

The Board notes here that, because it previously found the April 2014 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) and VA hip and thigh conditions DBQ to be inadequate for VA purposes in the March 2016 remand, these examination reports were not relied upon in adjudicating the Veteran's currently appealed claims.

On VA back (thoracolumbar spine) conditions DBQ in June 2016, the Veteran's complaints included constant ongoing low back pain which worsened with ambulating which he only could do for 1 block.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was unable to bend over or lift heavy objects.  Physical examination showed evidence of pain on weight-bearing, marked discomfort with light touch, muscle spasm and guarding resulting in abnormal gait or spinal contour, 4/5 muscle strength, no muscle atrophy, hypoactive deep tendon reflexes, and normal sensation.  He constantly used a cane for his back and hips when ambulating.  There was give-away weakness during strength testing.  X-rays showed traumatic arthritis.  The VA examiner opined that it was less likely than not that the Veteran's back disability was related to active service.  The rationale for this opinion was based on a review of the medical evidence which showed the onset of this disability well after service separation.  The diagnoses were spinal stenosis and degenerative arthritis.

On VA hip and thigh conditions DBQ in June 2016, the Veteran complained of ongoing bilateral hip pain which worsened "with rainy weather or walking."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of bilateral hip replacement surgeries in 2009 and in 2010 was noted.  The Veteran was unable to walk more than 1 block.  Physical examination of the hips showed evidence of pain with weight-bearing, no objective evidence of crepitus, objective evidence of localized tenderness of pain on palpation of the hip joints, and 4/5 muscle strength.  He constantly used a cane for his back and hips when ambulating.  There was give-away weakness during strength testing.  X-rays of the hips showed traumatic arthritis.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hip disability was related to active service.  The rationale for this opinion was based on a review of the medical evidence which showed the onset of this disability well after service separation.  The diagnoses were bilateral hip osteoarthritis and bilateral hip joint replacement.

The Veteran contends that his current back and bilateral hip disabilities are related to active service, specifically to an in-service injury sustained in 1978.  The record evidence does not support his assertions.  The Board finds it highly significant that, when the Veteran was seen on outpatient treatment in October 1978 following an apparent in-service injury, he only complained of getting a splinter in the left lower quadrant of his abdomen in a pole climbing class.  This persuasively suggests that the Veteran did not complain of or seek treatment for any injuries either to his back or bilateral hips at that time.  The remaining service treatment records show that, although he complained of and was treated for lumbosacral strain in October 1990, this complaint was acute, transitory, and resolved with treatment as subsequent periodic physical examination in November 1995 showed that he was normal clinically.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a back disability or for a bilateral hip disability.  It shows instead that, although the Veteran has complained of and been treated for disabilities of the back and bilateral hips, including bilateral hip replacement surgeries, since his service separation, neither of these disabilities is related to active service or any incident of service.  The VA examiner opined in June 2016 that neither the Veteran's back disability nor his bilateral hip disability was related to active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a back disability or for a bilateral hip disability.  Thus, the Board finds that service connection for a back disability and for a bilateral hip disability is not warranted.

The Board finally finds that service connection for arthritis of the back and for arthritis of the bilateral hips is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not indicate that the Veteran complained of or was treated for arthritis in either his back or bilateral hips during active service or within the first post-service year (i.e., by June 2002).  Instead, as noted elsewhere, it appears that, following service separation, the Veteran initially complained of and sought treatment for back and bilateral hip disabilities in approximately 2006.  Thus, the Board finds that service connection for a back disability and for a bilateral hip disability on a presumptive basis is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a back disability and a bilateral hip disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the back (low back pain and difficulty walking) and bilateral hips (hip pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back disability or a bilateral hip disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

The post-service medical evidence does not reflect complaints or treatment related to a back disability or a bilateral hip disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (2001) and initial reported symptoms related to a back disability and a bilateral hip disability in 2006 (a 5-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with Dr. C.G. after service in July 2006, he did not report the onset of back or bilateral hip symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead a 2-3 year history of low back pain.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between a back disability, a bilateral hip disability, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


